PER CURIAM.
Appellant, plaintiff in the trial court, appeals a final judgment entered after an order setting aside a jury verdict and directing a verdict in appellee’s favor. In the alternative, the trial court granted a new trial because of the giving of an erroneous instruction in the event he was in error in directing a verdict.
We reverse the order granting the directed verdict, because there was evidence or a reasonable inference therefrom, viewed in a light most favorable to the plaintiff, to sustain a plaintiff’s jury verdict. See: Brookbank v. Mathieu, 152 So.2d 526 (Fla. 3d DCA 1963); Whitman v. Red Top Sedan Service, Inc., 218 So.2d 213 (Fla. 3d DCA 1969); Mathis v. Lambert, 274 So.2d 601 (Fla. 3d DCA 1973).
We do agree that the trial judge was correct in granting a new trial because of the giving of an erroneous instruction. See: Dade Underwriters Insurance Agency, Inc. v. Azif, 202 So.2d 809 (Fla. 3d DCA 1967); Shank v. Fassoulas, 304 So.2d 469 (Fla. 3d DCA 1974); Castlewood International Corporation v. LaFleur, 322 So.2d 520 (Fla.1976); Florida Rules Civil Procedure 1.530(d).
Therefore, the final judgment for the defendant in the trial court is reversed, and the cause is remanded for a new trial on all the issues.
Affirmed in part; reversed in part, with directions.